DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection
Priority
This application was filed on 25 June 2020 (published as US 20210061804) and is a ‘371 national phase entry of international application PCT/EP2019/053711, filed on 14 February 2019 (published as WO 2019158655) which claims priority to European application EP 18156797.5, filed on 14 February 2018.  
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of the Claims
Applicant’s preliminary claim amendment dated 25 June 2020 is acknowledged.
Claims 8, 12, 16, 19, 21, 24 and 36-38 were cancelled by the Applicant.
Claims 1-7, 9-11, 13-15, 17-18, 20, 22-23, 35 and 39-40 are rejected.
Claims 25-34 are objected to.

Information Disclosure Statement
The IDS dated 25 June 2020 has been received, entered and considered, a copy is included herein.


PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Those not cited herein are included at least as technical background.

Claim Interpretation
Independent claim 1 and dependent claims 7, 11 and 14 each specifically recite “isomers” of a pyrimidine derivative represented by the claimed formula.  The remaining dependent claims all encompass “isomers” of the claimed compounds since a claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  The specification provides no limiting definition of “isomers”.  This chemical term is therefore construed according to its plain meaning as compounds with the same formula but a different arrangement of atoms in the molecule.  The “isomers” are not limited to optical isomers or other stereoisomers but encompass positional isomers or any other molecules having the same molecular formula such as structural or constitutional isomers.

Claim Objections
[1] Claims 25-34 are objected to as depending from a rejected base claim.  The claims are not allowable since they depend directly or indirectly from independent claim 1 which is subject to rejection herein.

[2] Claims 4, 7, 22, 29 are objected to over related informal issues.
(i) Claim 4 recites “according to anyone of claim 1”.  This should be “according to 
(ii) Claim 7 recites “pyrimidine derivatives according to claim 5”.  This should be “pyrimidine derivative according to claim 5” to be consistent with the other claims.  
(iii) Claim 22 recites “amount of pyrimidine derivatives according to anyone of claim 1”.  This should be “amount of a pyrimidine derivative according to claim 1” to be consistent with the other claims.  
(iii) Claim 29 recites “preparation of pyrimidines derivatives of formula (I)”.  This should be “preparation of a pyrimidine derivative of formula (I)”.  

[3] Claim 28 is objected to over an informal issue:
Claim 28 is a method according to claim 26 further comprising a conversion reaction.  The Examiner suggests that Applicant consider amending the claim to depend from claim 25 for consistency with related claims 31 and 34.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 does not appear to further limit claim 5 from which it depends.  Claim 5 requires a compound of formula (I) per claim 1 wherein X1 is CH or CR8 and X2 is N.  All of the compounds according to claim 5 must necessarily comprise the claim 6 structure represented by formula (V) within their molecular framework since substitution around the periphery of formula (I) according to all of the variable groups of claim 1 is possible in the claim 6 formula.  For example formula (V) itself lacks several non-optional structural moieties present on formula (I) and must be substituted for example at the imidazole nitrogen atom with R2 and in the pyrimidine ring with R1-Y-. Claim 6 therefore appears to represent another way to describe the same subgenus which is already set forth in claim 5.  
What embodiment of a compound according to claim 5 does not also fall into the scope of claim 6?
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[1] Claims 1-3, 5-6, 10, 13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Springthorpe (Bioorg. Med. Chem. Lett, 2007, 17, 6013-6018).
Springthorpe discloses an isomer of a compound as claimed.
See at least compound 12 in table 3 on page 6016.  This compound is an isomer of a compound according to the present claims.
Compound 12 has the molecular formula C21H26N6O3S.
This compound is an isomer of instant compounds with the same molecular formula, including for example the three instant compounds shown below:

    PNG
    media_image1.png
    354
    428
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    352
    422
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    388
    400
    media_image3.png
    Greyscale

These are instant compounds which read on instant claims 1, 5-6, 10 and 13 wherein X1 is CH and X2 is N or X1 is N and X2 is CH or X1 and X2 are both CH; Y is S, R1 is C1-2 alkyl; R2 is C5 cycloalkyl substituted with three OH and R3-R7 are H.
Regarding claims 2-3, the compound comprises a detectable level of 13C as a “detectable isotope”.
Regarding claim 18, a pharmaceutical composition of the compound was provided at least in order to obtain the biological assay data of table 3.

[2] Claims 1-7, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by National Center for Biotechnology Information. PubChem Compound Summary for CID 24737634. https://pubchem.ncbi.nlm.nih.gov/compound/24737634. Create Date 03 March 2008.

    PNG
    media_image4.png
    579
    322
    media_image4.png
    Greyscale

See the instant specification at page 4, lines 22-29 where a prodrug is defined as a compound which undergoes biotransformation prior to exhibiting its pharmacological effect and “prodrug as used herein refers therefore to an analogue or a derivative of a compound of general formula (I) that comprises biohydrolysable moieties”.
The CID 24737634 compound is considered to be a prodrug of a compound as claimed wherein a hydroxyl group is modified with a “biohydrolysable” 2-hydroxyethyl moiety.  The 2-hydroxyethylether group is subject to oxidation and hydrolytic cleavage under metabolic action.  Under the broadest reasonable interpretation of the claims this compound falls into scope since the biotransformation of the 2-hydroxyethyl group would produce a compound as claimed.
The compound is thus a prodrug of instant compound 19(d):

    PNG
    media_image5.png
    339
    462
    media_image5.png
    Greyscale

This compound reads on instant claims 1, 4-7 and 15 wherein X1 is CH and X2 is N; Y is S, R1 is C3 alkyl; R2 is C5 cycloalkyl substituted with three OH, R3 and R6-R7 are H and R4-R5 are F.
Regarding claims 2-3, the compound comprises a detectable level of 13C as a “detectable isotope”.
Regarding claim 18, the database record is considered to disclose that an actual sample of the substance was made.  Such substances are not 100% pure but necessarily contain trace amounts of “excipient” materials such as residual solvents, moisture, drying agents such as sodium sulfate or chromatography media such as silica gel. The Examiner asserts that this meets the limitations of the instant “pharmaceutical composition".

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

[1] Claims 1-7, 9-11, 13-15, 17-18, 20, 22-23, 35 and 39-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17/327,551 (claims dated 21 May 2021, published as US20210290625). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application recites methods of use of compounds that fall into the scope of the instant claims.  The instant compounds are at least obvious over the reference method since one must first provide the compounds in order to use them as claimed. The reference claim methods anticipate or render obvious the instant methods of use.  
Reference independent claim 1 uses a genus of compounds of formula (I) which appears to be substantially identical to that of instant claim 1.
At least reference dependent claims 4, 8 and 11 recite species of this genus which are also listed in instant claims 7, 9, 11 and 14.
The compounds of instant claims 1, 4-7, 9-11, 13-15 are thus provided by the reference method.  
Regarding claims 2-3, the compound comprises a detectable level of 13C as a “detectable isotope”.
The composition of instant claim 18 would be at least obvious since the compounds would need to be formulated in order to be administered in the reference method.
The method of the reference claims falls into scope of instant claim 17.
Reference claims 13-14 fall into scope of instant claims 20 and 22-23.
Reference claim 15 falls into the scope of instant claim 35.
Instant claims 39-40 are obvious over the reference method since the treatment of clinically relevant commonly occurring gram positive infections, such as MRSA, would be attempted to expand the useful treatment spectrum of the compounds.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

[2] Claims 1-7, 10, 13, 15, 17-18, 20, 22-23 and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,905,691 in view of Geng (Bioorganic & Medicinal Chemistry Letters 2008, 18, 4368-4372).
The instant claims are obvious over the reference claims in view of the teachings of the prior art.
The reference claims recite methods which use compounds wherein both of instant X1 and X2 are N, whereas the instant claims encompass compounds wherein X1 is CH and X2 is N.  The reference claim compounds are triazolopyrimidine compounds instead of purine compounds, they are related as bioisosteric variants of each other where a nitrogen atom of a heterocyclic ring is exchanged with a CH group.
For example reference claims 5 and 20 use the compound fluometacyl shown below in methods for treatment of a bacterial infection or of killing bacteria or reducing bacterial growth in a biofilm formation:

    PNG
    media_image6.png
    312
    402
    media_image6.png
    Greyscale

Firstly, note that as discussed in the 102 rejection over Springthorpe above, this compound can be considered to be an isomer of compound as claimed and falls into the scope of the claims on the same basis.  The compound is an isomer of an instant compound, which isomer falls into the scope of claims 1-3, 5-6, 10 and 13.
Secondly, if such an isomer was not in scope, then the corresponding bioisosteric purine compound (instant compound 19(d)) is an obvious variant thereof to use in the methods of reference claims 1 and 7, etc.
Geng teaches the use of structurally related compounds as antibacterial agents, see the entire reference.  Schemes 4-7 on page 4270 and table 4 on page 4371 teach alternate bicyclic heterocyclic scaffolds used as potential antibacterial agents.  Type V is a triazolopyrimidine and type III is a purine (see table 4; compounds 14 and 16).  The reference at least provides teachings that the related bioisosteric ring variants of triazolopyrimidine and purine should be considered as molecular frameworks for use as antibacterial agents.  
Thus, in view of the similar utility of the reference claim compounds and those of Geng and in view of the teachings that the bioisosteric ring variants of triazolopyrimidine and purine can be used as alternate molecular scaffolds for antibacterials, a skilled artisan would find reason to modify the reference claim compounds in this manner.  The modified compounds would be expected to have similar antibacterial activities in view of their close structural relationship. See also MPEP 2144.09 III:
“In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (claimed and prior art compounds used in a method of treating depression would have been expected to have similar activity because the structural difference between the compounds involved a known bioisosteric replacement)”
Thus the instantly claimed compounds, compositions and methods of use thereof are at least obvious over the reference claims drawn to compounds which are related to each other through a known bioisosteric replacement.
The modified reference compounds read on claims 1, 4-7 and 15.
Regarding claims 2-3, the compounds comprise a detectable level of 13C as a “detectable isotope”.
Regarding claim 18, the compounds would be formulated as appropriate for administration in the reference methods.
Reference claim 1 is a method analogous to instant claim 17.
Reference claim 7 is a method analogous to instant claims 20 and 22-23.
Instant claims 39-40 are obvious over the reference method since the treatment of clinically relevant commonly occurring gram positive infections, such as MRSA, would be attempted to investigate the useful treatment spectrum of the compounds.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625